                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID D. HARRIS,                                  Case No. 20-cv-07233-SI
                                   8                    Plaintiff,
                                                                                           ORDER FURTHER EXTENDING
                                   9             v.                                        DEADLINES
                                  10     STEPHEN MAYERI,                                   Re: Dkt. No. 15
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants have filed an ex parte request for a second extension of the deadline to file a

                                  14   dispositive motion. Upon due consideration of the request and the accompanying declaration of

                                  15   attorney Oliver Wu, the court GRANTS the request. Docket No. 15. The court now sets the

                                  16   following new briefing schedule for dispositive motions: Defendants must file and serve their

                                  17   dispositive motion no later than July 23, 2021. Plaintiff must file and serve on defense counsel his

                                  18   opposition to the dispositive motion no later than August 27, 2021. Defendants must file and serve

                                  19   their reply brief (if any) no later than September 10, 2021.

                                  20          Defense counsel is reminded that declarations must be in proper form in future filings, i.e.,

                                  21   declarations are to be made under penalty of perjury. See 28 U.S.C. §1746.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 25, 2021

                                  24                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  25                                                   United States District Judge
                                  26

                                  27

                                  28
